Name: 90/353/EEC: Commission Decision of 4 July 1990 amending, for the third time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-07-06

 Avis juridique important|31990D035390/353/EEC: Commission Decision of 4 July 1990 amending, for the third time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium Official Journal L 173 , 06/07/1990 P. 0050 - 0051*****COMMISSION DECISION of 4 July 1990 amending, for the third time, Decision 90/161/EEC concerning certain protection measures relating to classical swine fever in Belgium (90/353/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (4), as last amended by Directive 89/662/EEC, and in particular Article 7 thereof, Whereas several outbreaks of classical swine fever have occurred in parts of Belgium with a high density of pigs; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based pork products; Whereas, since it is possible to identify a geographically limited area which presents a particular risk, the restrictions on trade could be applied on a regional basis; Whereas, as a result of the epizootic of classical swine fever, the Commission adopted Decision 90/161/EEC of 30 March 1990 concerning certain protective measures relating to classical swine fever in Belgium (5), as last amended by Decision 90/327/EEC (6); Whereas it appears necessary to adjust the restrictive measures to take account of the evolution of the disease; Whereas the Belgian authorities have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas it is necessary that the Commission is supplied with all necessary information, with a view to reexamining the provisions of the present Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 90/161/EEC is amended as follows: 1. In Article 1, paragraph 3 (b) is deleted. 2. Article 4 is replaced by the following: 'Article 4 The Commission will follow developments in the situation and may amend this Decision in the light of such developments.' Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 90, 5. 4. 1990, p. 26. (6) OJ No L 160, 26. 6. 1990, p. 49.